Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed August 9, 2021 have been fully considered but they are not persuasive.

3.	In response to the Applicant’s argument pertaining to “Allcorn fails to disclose a housing as claimed. Instead, Allcorn discloses a pit where the water meter and the communication apparatus are located. Even when considering a pit having side walls and a pit lid 22, a person of ordinary skill in the art would not consider a pit and a housing similar or a housing to be an obvious modification of a pit in this context.” The Examiner respectfully disagrees. The housing disclosed by Allcorn performs the same function as the housing claimed by the Applicant in the broadest reasonable interpretation (BRI). The BRI of a housing is – a fully enclosed case and support for a mechanism.
4.	In response to the Applicant’s argument pertaining to “Additionally, even if the pit were considered to analogous to a housing as claimed in the present application, Allcorn fails to disclose that an energy storage device (communication apparatus 40) is disposed in the pit. As shown in Fig. 1 of Allcorn, the upper part of the communication apparatus 40 is located on top of the pit lid 22. Allcorn therefore fails to disclose or suggest an energy storage device arranged inside of a housing.” The Examiner respectfully disagrees. Even though Allcorn discloses that the upper part of the communication apparatus 40 is on top of the lid, the power source 48 (the energy storage device) is contained inside pit 9 (the housing) as opposed to outside. Even though the energy storage device is accessible from the top of the enclosure, it’s still contained inside the enclosure.
5.	In response to the Applicant’s argument pertaining to “If the meter unit 112 is considered analogous to energy storage device of the present invention (see battery 310 in Fig. 9 of Yao) and the index unit 114 is analogous to the electronic device of the present invention, their remains several distinguishing features between claim 1 of the present invention and Yao, wherein the features are also absent from Allcorn, and no obvious combination arrives at the claimed invention.” The Examiner respectfully disagrees. The distinguishing features that claimed by the applicant can be disclosed by the combination of Allcorn and Yao by one of ordinary skill. Furthermore, the distinguishing features would need to be inventive to be considered patentable.
6.	In response to the Applicant’s argument pertaining to “Yao fails to disclose that the energy device and the energy storage device are disposed in a housing. Each of the respective components 112 and 114 comprise a separate housing. Fig. 2 of Yao clearly shows index unit 114 housed in index housing 128, and meter unit 112 housed in meter body 124. Neither Yao nor Allcorn disclose the housing arrangement as claimed in the present application.” The Examiner respectfully disagrees. Allcorn disposes a housing (pit 9) and an energy storage device (power source 40). Yao discloses, a housing (meter unit 112), an energy storage device (power source 310) and potting that seals the energy storage device within the housing. It would be obvious for one of ordinary skill to combine and modify the teaching of Allcorn and Yao to disclose the Applicant’s claimed housing arrangement.
7.	In response to the Applicant’s argument pertaining to “Additionally, Yao fails to disclose the claimed feature of the electronic device and energy storage device being potted separately in a potting compound. However, the discussion in para. [0028] discloses a potting material that can be used to prevent fluid ingress around the periphery of the connectors 138, 140. Which means that this potting material is not provided at the electronic device and energy storage device but at the connection interface 110, in particular at the connectors 138, 140. Therefore, Yao does not disclose the feature for which it was cited in the prior art rejection.” The Examiner respectfully disagrees. Even though Yao does not disclose verbatim that the energy storage device is potted separately in a potting compound, Yao discloses using a potting compound to seal an entrance so as to keep water away from an energy storage device. The purpose of the potting compound of Yao is exactly the same as the potting compound of the claimed invention. It would be obvious for one of ordinary skill to dispose the potting compound around 
8.	In response to the Applicant’s argument pertaining to “Regarding the combination of Allcorn and Yao, these documents fail to disclose a fluid meter with a housing for the electronic device and that the electronic device and the energy storage device are potted separately in a potting compound. Therefore, a person of ordinary skill in the art would not combine the teaching of Allcorn and Yao and arrive at the presently claimed invention. Furthermore, even if, these features as discussed above were present, a person of ordinary skill in the art would not combine these documents in an obvious way. While the electronic device and the energy storage device in Allcorn must be located on completely different location within the pit 9, namely on the ground and on the lid, the system of Yao is based on the concept that the respective devices are connected directly to each other by a water tide plaque connection. It is not possible to combine these two basically different concepts with each other.” The Examiner respectfully disagrees. As mentioned above, Allcorn discloses a fluid meter, a housing, and an energy storage device in a separate section in the housing. Yao discloses, a fluid meter, a housing, and an energy storage device potted separately in the housing. It would be obvious for one of ordinary skill to combine Allcorn and Yao to disclose the invention recited in claim 1. Also, Allcorn and Yao are not different concepts, they are both in the analogous field of fluid meters. Furthermore, a fluid meter with an energy storage device that’s potted separately is not an inventive concept. It is know in the art that the energy storage device would need to be potted to seal it from unwanted fluids.
9.	In response to the Applicant’s argument pertaining to “Claim 1 is therefore not obvious with respect to the combination of Allcorn and Yao, and the prior art reference Landes does not make up for the lack of disclosure of Allcorn and Yao. Claim 1 is not obvious in light of the cited prior art documents.” The Examiner respectfully disagrees. The Examiner did not rely on Landes to teach the disclosure in claim 1. Claim 1 is therefore obvious with respect to Allcorn in view of Yao.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
 
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1 – 4, and 6 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allcorn et al (US2017/0003142A1) (herein after Allcorn) and further in view of Yao et al (US2018/0259378A1) (herein after Yao)

	In Re Claim 1, Allcorn teaches, a fluid meter with an electronic unit (Fig. 1, Para. [0060]: FIG. 1 shows a side view, including a partial cutaway section, of an exemplary water meter (10) configured with Automatic Meter Reading (AMR) technology wherein the meter is housed in a below ground enclosure (9); Water meter (10) is shown comprising a fluid chamber (12) and a register (14); Examiner interpretation: Fig. 1 is the fluid meter and electronic unit), the fluid meter comprising: a housing; an electronic device and an energy storage device disposed in said housing (Fig. 1, Para. [0062]: Also shown in FIG. 1 is a communication apparatus (40) for transmitting data from meter (10) to a remote location; Examiner interpretation: water meter (10) is the electronic device, communication apparatus (40) is the energy storage device); said energy storage device being associated with, and configured to supply, said electronic device (Fig. 4, Para. [0062]: For this embodiment of the invention, communication apparatus (40) is associated with meter (10) through a wire communication link (38); Para. [0068]: As noted earlier, the transmitter circuitry is associated with meter (10) through a wired transmitter-meter communication link (38) (FIG. 1). For this embodiment of the invention, wired conductors provide a connection between register (14) and depending base connector (39); Examiner interpretation: power is supplied through link (38)); and a cable connection or an inductive energy transmission interface coupling said energy storage device with said electronic device. (Fig. 1, Para. [0068]: As noted earlier, the transmitter circuitry is associated with meter (10) through a wired transmitter-meter communication link (38) (FIG. 1). For this embodiment of the invention, wired conductors provide a connection between register (14) and depending base connector (39); Examiner interpretation: connector (39) is the cable connection.)
	Allcorn fails to teach, said electronic device and said energy storage device being potted separately in a potting compound.
	In analogous art, Yao teaches, said electronic device and said energy storage device being potted separately in a potting compound; (Fig. 1, Para. [0017]: The first component 106 (also "metrology component 106") may include a meter unit 112 with a measurement device 113; Fig. 9, Para. [0033]: In one implementation, the index unit 114 may include; power source 310 (e.g., battery); Figs. 4, 5, Para. [0028]: Internal dimensions for the bore 162 and the first aperture 170 can be configured to secure the connectors 138, 140 in the units 112, 114. An interference fit that is snug may be useful to secure the connectors 136, 138 in position on the device. This fit may also create a seal circumferentially about the device to prevent fluid ingress around the periphery of the connectors 138, 140. However, gaskets, o-rings, potting material, and sealants may also be used to close any intervening space so as to secure and seal the connectors 138, 140 in the respective structure as desired; Examiner interpretation: unit 112 (electronic device) and power source 310 (energy storage) are separated by connectors 138, 140 and sealed with potting material or sealants.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Allcorn to include the teaching of an electronic device and an energy storage device being potted separately in a potting compound taught by Yao for the benefit of measuring a fluid flow using a modular separable meter that can be submerged for an extended period [Yao: [0002]: The subject matter of this disclosure is useful to configure metering systems to operate underwater or submerged in fluids for extended periods of time; As an added benefit, however, this interface also creates a "modular" structure for the meter. This modular structure can allow the units to separate from one another.]

	In Re Claim 2, Allcorn in view of Yao teaches the limitations of claim 1, which this claim depends on.
	Yao further teaches, the fluid meter according to claim 1, wherein said cable connection has one end embedded in the potting compound of said electronic device and one end embedded in the potting compound of said energy storage device. (Figs. 4, 5, Para. [0028]: Internal dimensions for the bore 162 and the first aperture 170 can be configured to secure the connectors 138, 140 in the units 112, 114. An interference fit that is snug may be useful to secure the connectors 136, 138 in position on the device. This fit may also create a seal circumferentially about the device to prevent fluid ingress around the periphery of the connectors 138, 140. However, gaskets, o-rings, potting material, and sealants may also be used to close any intervening space so as to secure and seal the connectors 138, 140 in the respective structure as desired; Examiner interpretation: 140 is in potting compound of unit 112 (electronic device) and 138 potting compound of unit 114 (energy storage) are separated by connectors 138, 140 and sealed with potting material or sealants.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Allcorn in view of Yao to include the teaching of a cable connection with one end embedded in a potting compound of an electronic device and one end in the potting compound an energy storage device taught by Yao for the benefit of measuring a fluid flow using a modular separable meter that can be submerged for an extended period [Yao: [0002]: The subject matter of this disclosure is useful to configure metering systems to operate underwater or submerged in fluids for extended periods of time; As an added benefit, however, this interface also creates a "modular" structure for the meter. This modular structure can allow the units to separate from one another.]

	In Re Claim 3, Allcorn in view of Yao teaches the limitations of claim 1, which this claim depends on.
	Allcorn further teaches, the fluid meter according to claim 1, wherein said cable connection is fluid-resistant. (Fig. 1, Para. [0069]: For meter installations located in hostile environments, such as water meter installations below ground in a pit which can become filled with water, the components within communication apparatus (40) should be adequately protected. For such embodiment of the invention, a potting compound or a sealing material may be use to protect various components of communication apparatus (40); Examiner interpretation: cable 38 has to be fluid resistant to protect apparatus (40))

	In Re Claim 4, Allcorn in view of Yao teaches the limitations of claim 1, which this claim depends on.
	Yao further teaches, a replacement energy storage device for a fluid meter according to claim 1 and for replacing an energy storage device that is already present in the fluid meter (Fig. 1, Para. [0015]: For example, the structure may separate data processing and measurement functions into separate or individual water-tight components. This feature creates a "modular" structure that, for metrology devices, may be particularly salient to perform maintenance on devices in the field when only one constituent component of the device needs to be replaced or repaired to restore operations; Fig. 1, Para. [0017]: The first component 106 (also "metrology component 106") may include a meter unit 112 with a measurement device 113; Fig. 9, Para. [0033]: In one implementation, the index unit 114 may include; power source 310 (e.g., battery); Examiner interpretation: unit 114 (energy storage) is replaceable); wherein said at least one storage cell and an end of the cable connection that is located in the potting housing, or the energy transmission interface component are potted with a potting compound (Fig. 1, Para. [0018]: The parts 116, 118 may also comprise components (e.g., sensors, connectors, etc.) that implement one of the connective structures 120, 122; Para. [0019]: The first watertight connective structure 120 may facilitate data transfer between the meter unit 112 and the index unit 114. The structure may embody watertight docking connectors and collateral devices (e.g., cables, circuit boards with discrete devices like transistors, capacitors, etc.); Exemplary connectors may connect and disconnect; However, gaskets, o-rings, potting material, and sealants may also be used to close any intervening space so as to secure and seal the connectors 138, 140 in the respective structure as desired; Examiner interpretation: power source 310 (the storage cell) and connector 140 (end of the cable connection) in the space(potting housing) are sealed by potting); a connecting device connected on the cable section and configured for connecting to a cable section of the electronic device of the fluid meter which remains connected to the electronic device after the energy storage device to be replaced has been removed. (Fig. 1, Para. [0018]: The parts 116, 118 may also comprise components (e.g., sensors, connectors, etc.) that implement one of the connective structures 120, 122; Para. [0019]: The first watertight connective structure 120 may facilitate data transfer between the meter unit 112 and the index unit 114. The structure may embody watertight docking connectors and collateral devices (e.g., cables, circuit boards with discrete devices like transistors, capacitors, etc.); Exemplary connectors may connect and disconnect; However, gaskets, o-rings, potting material, and sealants may also be used to close any intervening space so as to secure and seal the connectors 138, 140 in the respective structure as desired; Examiner interpretation: connector 138 (connecting device on the cable section of the electronic device) remains on unit 112 (electronic device) when unit 114 (energy storage) is removed.)
	Allcorn further teaches, the replacement energy storage device comprising: at least one storage cell accommodated in a potting housing (Fig. 4, Para. [0069]: For meter installations located in hostile environments, such as water meter installations below ground in a pit which can become filled with water, the components within communication apparatus (40) should be adequately protected. For such embodiment of the invention, a potting compound or a sealing material may be use to protect various components of communication apparatus (40); Para. [0070] Such an arrangement could be configured to allow the components within top-section (42) and depending base (43) to be accessed for replacement or repair; Para. [0071]: Referring back to FIG. 4, power source (48) is now considered. For the currently preferred embodiment of the present invention, power source (48) is a two AA lithium batteries although any type and number of batteries may be used; Examiner interpretation: power source (48) (replacement energy storage device) comprises batteries (storage cell) in apparatus (40) (potted housing)); a cable section that is routed to the outside of the potting housing, or an inductive energy transmission interface component arranged in the potting housing; (Fig. 4, Para. [0068]: As noted earlier, the transmitter circuitry is associated with meter (10) through a wired transmitter-meter communication link (38) (FIG. 1). For this embodiment of the invention, wired conductors provide a connection between register (14) and depending base connector (39); Examiner interpretation: link (38) (cable section) is routed outside apparatus (40) (potted housing))
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Allcorn in view of Yao to include the teaching of a replacement energy storage device comprising: at least one storage cell accommodated in a potting housing, a cable section that is routed to the outside of the potting housing, or an inductive energy transmission interface component arranged in the potting housing taught by Allcorn and include the teaching of a replacement energy storage device for a fluid meter for replacing an energy storage device, wherein said at least one storage cell and an end of a cable connection is located in a potting housing, or an energy transmission interface component, and are potted with a potting compound, a connecting device connected on the cable section and configured for connecting to a cable section of the electronic device of the fluid meter which remains connected to the electronic device after the energy storage device to be replaced has been removed, taught by Yao for the benefit of measuring a fluid flow using a modular separable meter that can be submerged for an extended period [Yao: [0002]: The subject matter of this disclosure is useful to configure metering systems to operate underwater or submerged in fluids for extended periods of time; As an added benefit, however, this interface also creates a "modular" structure for the meter. This modular structure can allow the units to separate from one another.]

	In Re Claim 6, Allcorn in view of Yao teach, a method of replacing an energy storage device of a fluid meter (Fig. 1, Abstract: The disclosed inventions include and apparatus and method for providing a universal Automatic Meter Reading (AMR) system configured with fly-by functionality), the method comprising: providing a fluid meter according to claim 1 (Fig. 1, Para. [0060]: FIG. 1 shows a side view, including a partial cutaway section, of an exemplary water meter (10) configured with Automatic Meter Reading (AMR) technology wherein the meter is housed in a below ground enclosure (9); Water meter (10) is shown comprising a fluid chamber (12) and a register (14); Examiner interpretation: Fig. 1 is the fluid meter and electronic unit.)
	Yao further teaches, and replacing the energy storage device of the fluid meter with a replacement energy storage device according to claim 4. (Fig. 1, Para. [0015]: For example, the structure may separate data processing and measurement functions into separate or individual water-tight components. This feature creates a "modular" structure that, for metrology devices, may be particularly salient to perform maintenance on devices in the field when only one constituent component of the device needs to be replaced or repaired to restore operations; Fig. 1, Para. [0017]: The first component 106 (also "metrology component 106") may include a meter unit 112 with a measurement device 113; Fig. 9, Para. [0033]: In one implementation, the index unit 114 may include; power source 310 (e.g., battery); Examiner interpretation: unit 114 (energy storage) is replaceable)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Allcorn in view of Yao to include the teaching of replacing an energy storage device of a fluid meter with a replacement energy storage device taught by Yao for the benefit of measuring a fluid flow using a modular separable meter that can be submerged for an extended period [Yao: [0002]: The subject matter of this disclosure is useful to configure metering systems to operate underwater or submerged in fluids for extended periods of time; As an added benefit, however, this interface also creates a "modular" structure for the meter. This modular structure can allow the units to separate from one another.]

	In Re Claim 7, Allcorn in view of Yao teaches the limitations of claim 6, which this claim depends on.
	Yao further teaches, the method according to claim 6, which comprises disconnecting a cable connection which connects the potted electronic device and the potted energy storage device, wherein a cable section remains on the electronic device (Fig. 1, Para. [0018]: The parts 116, 118 may also comprise components (e.g., sensors, connectors, etc.) that implement one of the connective structures 120, 122; Para. [0019]: The first watertight connective structure 120 may facilitate data transfer between the meter unit 112 and the index unit 114. The structure may embody watertight docking connectors and collateral devices (e.g., cables, circuit boards with discrete devices like transistors, capacitors, etc.); Exemplary connectors may connect and disconnect; However, gaskets, o-rings, potting material, and sealants may also be used to close any intervening space so as to secure and seal the connectors 138, 140 in the respective structure as desired; Examiner interpretation: connector 138 (connecting device on the cable section of the electronic device) remains on unit 112 (electronic device) when connector 140 (connecting device on the cable section of the energy storage) is disconnected from unit 114 (energy storage).), and subsequently connecting the connecting device at the end of the cable section of the replacement energy storage device to the remaining cable section on the electronic device. (Fig. 1, Para. [0018]: The parts 116, 118 may also comprise components (e.g., sensors, connectors, etc.) that implement one of the connective structures 120, 122; Para. [0035]: The first watertight connective structure 120 may facilitate data transfer between the meter unit 112 and the index unit 114. The structure may embody watertight docking connectors and collateral devices (e.g., cables, circuit boards with discrete devices like transistors, capacitors, etc.); Exemplary connectors may connect and disconnect; Para. [0035]: The proposed structure is also effective to modularize the device with parts that are removable and replaceable with little effort; Examiner interpretation: connector 138 (connecting device on the cable section of the electronic device) connected to unit 112 (electronic device) is reconnected to connector 140 (connecting device on the cable section of the energy storage) of unit 114 (energy storage) when the battery is replaced.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Allcorn in view of Yao to include the teaching of disconnecting and re-connecting a cable connection which connects a potted electronic device and a potted energy storage device, after the replacement of the energy storage device to the remaining cable section on the electronic device taught by Yao for the benefit of measuring a fluid flow using a modular separable meter that can be submerged for an extended period [Yao: [0002]: The subject matter of this disclosure is useful to configure metering systems to operate underwater or submerged in fluids for extended periods of time; As an added benefit, however, this interface also creates a "modular" structure for the meter. This modular structure can allow the units to separate from one another.]

	In Re Claim 8, Allcorn in view of Yao teaches the limitations of claim 7, which this claim depends on.
	Yao further teaches, the method according to claim 7, which comprises potting the connecting device with a potting compound after the cable section of the replacement energy storage device is connected to the remaining cable section on the electronic device. (Fig. 1, Para. [0018]: The parts 116, 118 may also comprise components (e.g., sensors, connectors, etc.) that implement one of the connective structures 120, 122; Para. [0019]: The first watertight connective structure 120 may facilitate data transfer between the meter unit 112 and the index unit 114. The structure may embody watertight docking connectors and collateral devices (e.g., cables, circuit boards with discrete devices like transistors, capacitors, etc.); Exemplary connectors may connect and disconnect; However, gaskets, o-rings, potting material, and sealants may also be used to close any intervening space so as to secure and seal the connectors 138, 140 in the respective structure as desired; Examiner interpretation: connector 138 (connecting device on the cable section of the electronic device) is potted after reconnection.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Allcorn in view of Yao to include the teaching of potting a connecting device with a potting compound after the cable section of a replacement energy storage device is connected to the remaining cable section on the electronic device taught by Yao for the benefit of measuring a fluid flow using a modular separable meter that can be submerged for an extended period [Yao: [0002]: The subject matter of this disclosure is useful to configure metering systems to operate underwater or submerged in fluids for extended periods of time; As an added benefit, however, this interface also creates a "modular" structure for the meter. This modular structure can allow the units to separate from one another.]

	In Re Claim 9, Allcorn in view of Yao teaches the limitations of claim 8, which this claim depends on.
	Yao further teaches, the method according to claim 8, which comprises inserting the connecting device into a housing area that is subsequently filled with the potting compound. (Figs. 4, 5, Para. [0028]: Internal dimensions for the bore 162 and the first aperture 170 can be configured to secure the connectors 138, 140 in the units 112, 114. An interference fit that is snug may be useful to secure the connectors 136, 138 in position on the device. This fit may also create a seal circumferentially about the device to prevent fluid ingress around the periphery of the connectors 138, 140. However, gaskets, o-rings, potting material, and sealants may also be used to close any intervening space so as to secure and seal the connectors 138, 140 ; Examiner interpretation: connector 138 (connecting device on the cable section of the electronic device) is inserted into bore 162 (housing area) then potted)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Allcorn in view of Yao to include the teaching of inserting a connecting device into a housing area that is subsequently filled with potting compound taught by Yao for the benefit of measuring a fluid flow using a modular separable meter that can be submerged for an extended period [Yao: [0002]: The subject matter of this disclosure is useful to configure metering systems to operate underwater or submerged in fluids for extended periods of time; As an added benefit, however, this interface also creates a "modular" structure for the meter. This modular structure can allow the units to separate from one another.]

	In Re Claim 10, Allcorn in view of Yao teaches the limitations of claim 8, which this claim depends on.
	Yao further teaches, the method according to claim 8, which comprises arranging a housing around the connecting device and subsequently filling the housing with the potting compound. (Figs. 4, 5, Para. [0028]: Internal dimensions for the bore 162 and the first aperture 170 can be configured to secure the connectors 138, 140 in the units 112, 114. An interference fit that is snug may be useful to secure the connectors 136, 138 in position on the device. This fit may also create a seal circumferentially about the device to prevent fluid ingress around the periphery of the connectors 138, 140. However, gaskets, o-rings, potting material, and sealants may also be used to close any intervening space so as to secure and seal the connectors 138, 140 ; Examiner interpretation: connector 138 (connecting device on the cable section of the electronic device) is surrounded by bore 162 (housing) then potted)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Allcorn in view of Yao to include the teaching of arranging a housing around a connecting device and subsequently filling the housing with the potting compound taught by Yao for the benefit of measuring a fluid flow using a modular separable meter that can be submerged for an extended period [Yao: [0002]: The subject matter of this disclosure is useful to configure metering systems to operate underwater or submerged in fluids for extended periods of time; As an added benefit, however, this interface also creates a "modular" structure for the meter. This modular structure can allow the units to separate from one another.]

	In Re Claim 11, Allcorn in view of Yao teaches the limitations of claim 7, which this claim depends on.
	Yao further teaches, the method according to Claim 7, which comprises arranging the connecting device in a region inside the housing of the fluid meter in which an air bubble forms in an assembly position in a fluid. (Fig. 1, Para. [0018]: The parts 116, 118 may also comprise components (e.g., sensors, connectors, etc.) that implement one of the connective structures 120, 122; Para. [0035]: The first watertight connective structure 120 may facilitate data transfer between the meter unit 112 and the index unit 114. The structure may embody watertight docking connectors and collateral devices (e.g., cables, circuit boards with discrete devices like transistors, capacitors, etc.); Examiner interpretation: an air bubble is formed when the water-tight structure is sealed)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Allcorn in view of Yao to include the teaching of arranging a connecting device in a region inside the housing of a fluid meter in which an air bubble forms in an assembly position in a fluid taught by Yao for the benefit of measuring a fluid flow using a modular separable meter that can be submerged for an extended period [Yao: [0002]: The subject matter of this disclosure is useful to configure metering systems to operate underwater or submerged in fluids for extended periods of time; As an added benefit, however, this interface also creates a "modular" structure for the meter. This modular structure can allow the units to separate from one another.]

	In Re Claim 12, Allcorn teaches, a fluid meter (Fig. 1, Para. [0060]: FIG. 1 shows a side view, including a partial cutaway section, of an exemplary water meter (10) configured with Automatic Meter Reading (AMR) technology wherein the meter is housed in a below ground enclosure (9); Water meter (10) is shown comprising a fluid chamber (12) and a register (14); Examiner interpretation: Fig. 1 is the fluid meter.)
	Allcorn fails to teach, a fluid meter, comprising: a potted electronic device disposed in a potting housing; a potted energy storage device disposed in a potting housing, said energy storage device being a replacement energy storage device; and a cable connection having a first cable section connected to said energy storage device, a second cable section connected to said electronic device, and a connecting device connecting said first and second cable sections to one another.
	In analogous art, Yao teaches, a fluid meter, comprising (Fig. 1, Para. [0016]: FIG. 1 illustrates a schematic diagram of an exemplary embodiment of a metering system 100; Examiner interpretation: metering system 100 is the fluid meter): a potted electronic device disposed in a potting housing (Fig. 1, Para. [0017]: The first component 106 (also "metrology component 106") may include a meter unit 112 with a measurement device 113; Fig. 2, Para. [0021]: The configurations may have a index housing 128 with a display 130 on the front.; Figs. 4, 5, Para. [0028]: Internal dimensions for the bore 162 and the first aperture 170 can be configured to secure the connectors 138, 140 in the units 112, 114. An interference fit that is snug may be useful to secure the connectors 136, 138 in position on the device. This fit may also create a seal circumferentially about the device to prevent fluid ingress around the periphery of the connectors 138, 140. However, gaskets, o-rings, potting material, and sealants may also be used to close any intervening space so as to secure and seal the connectors 138, 140 in the respective structure as desired; Examiner interpretation: unit 112 (potted electronic device) is disposed in housing 128 (potted housing)); a potted energy storage device disposed in a potting housing, said energy storage device being a replacement energy storage device (Fig. 9, Para. [0033]: In one implementation, the index unit 114 may include; power source 310 (e.g., battery); Fig. 1, Para. [0019]: The first watertight connective structure 120 may facilitate data transfer between the meter unit 112 and the index unit 114. The structure may embody watertight docking connectors and collateral devices (e.g., cables, circuit boards with discrete devices like transistors, capacitors, etc.); Exemplary connectors may connect and disconnect; Examiner interpretation: power source 310 (potted energy storage) can be replaced by disconnecting and reconnecting); and a cable connection having a first cable section connected to said energy storage device, a second cable section connected to said electronic device, and a connecting device connecting said first and second cable sections to one another. (Fig. 1, Para. [0018]: The parts 116, 118 may also comprise components (e.g., sensors, connectors, etc.) that implement one of the connective structures 120, 122; Para. [0019]: The first watertight connective structure 120 may facilitate data transfer between the meter unit 112 and the index unit 114. The structure may embody watertight docking connectors and collateral devices (e.g., cables, circuit boards with discrete devices like transistors, capacitors, etc.); Exemplary connectors may connect and disconnect; However, gaskets, o-rings, potting material, and sealants may also be used to close any intervening space so as to secure and seal the connectors 138, 140 in the respective structure as desired; Examiner interpretation: connective structure 120 (first cable section) is connected to unit 114 (energy storage), connective structure 120 (second cable section) is connected to unit 112 (electronic device), connectors 138, 140 (connecting device) connects connective structure 120 (first cable section) to connective structure 120 (second cable section).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Allcorn to include the teaching of a fluid meter, comprising: a potted electronic device disposed in a potting housing; a potted energy storage device disposed in a potting housing, said energy storage device being a replacement energy storage device; and a cable connection having a first cable section connected to said energy storage device, a second cable section connected to said electronic device, and a connecting device connecting said first and second cable sections to one another taught by Yao for the benefit of measuring a fluid flow using a modular separable meter that can be submerged for an extended period [Yao: [0002]: The subject matter of this disclosure is useful to configure metering systems to operate underwater or submerged in fluids for extended periods of time; As an added benefit, however, this interface also creates a "modular" structure for the meter. This modular structure can allow the units to separate from one another.]

	In Re Claim 13, Allcorn in view of Yao teach the limitations of claim 12, which this claim depends on.
	Yao further teaches, the fluid meter according to claim 12, wherein the connecting device is potted with a potting compound. (Figs. 4, 5, Para. [0028]: An interference fit that is snug may be useful to secure the connectors 136, 138 in position on the device. This fit may also create a seal circumferentially about the device to prevent fluid ingress around the periphery of the connectors 138, 140. However, gaskets, o-rings, potting material, and sealants may also be used to close any intervening space so as to secure and seal the connectors 138, 140 ; Examiner interpretation: connectors 138, 140 (connecting device) is potted)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Allcorn in view of Yao to include the teaching of a connecting device potted with a potting compound taught by Yao for the benefit of measuring a fluid flow using a modular separable meter that can be submerged for an extended period [Yao: [0002]: The subject matter of this disclosure is useful to configure metering systems to operate underwater or submerged in fluids for extended periods of time; As an added benefit, however, this interface also creates a "modular" structure for the meter. This modular structure can allow the units to separate from one another.]

	In Re Claim 14, Allcorn in view of Yao teach the limitations of claim 13, which this claim depends on.
	Yao further teaches, the fluid meter according to claim 13, wherein the connecting device is arranged in a housing region which is filled with the potting compound. (Figs. 4, 5, Para. [0028]: Internal dimensions for the bore 162 and the first aperture 170 can be configured to secure the connectors 138, 140 in the units 112, 114. An interference fit that is snug may be useful to secure the connectors 136, 138 in position on the device. This fit may also create a seal circumferentially about the device to prevent fluid ingress around the periphery of the connectors 138, 140. However, gaskets, o-rings, potting material, and sealants may also be used to close any intervening space so as to secure and seal the connectors 138, 140; Examiner interpretation: connectors 138, 140 (connecting device) is inserted into bore 162 (housing area) then potted.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Allcorn in view of Yao to include the teaching of a connecting device arranged in a housing region filled with the potting compound taught by Yao for the benefit of measuring a fluid flow using a modular separable meter that can be submerged for an extended period [Yao: [0002]: The subject matter of this disclosure is useful to configure metering systems to operate underwater or submerged in fluids for extended periods of time; As an added benefit, however, this interface also creates a "modular" structure for the meter. This modular structure can allow the units to separate from one another.]

	In Re Claim 15, Allcorn in view of Yao teach the limitations of claim 13, which this claim depends on.
	Yao further teaches, the fluid meter according to claim 13, wherein a housing is arranged around the connecting device, and the housing is subsequently filled with a potting compound. (Figs. 4, 5, Para. [0028]: Internal dimensions for the bore 162 and the first aperture 170 can be configured to secure the connectors 138, 140 in the units 112, 114. An interference fit that is snug may be useful to secure the connectors 136, 138 in position on the device. This fit may also create a seal circumferentially about the device to prevent fluid ingress around the periphery of the connectors 138, 140. However, gaskets, o-rings, potting material, and sealants may also be used to close any intervening space so as to secure and seal the connectors 138, 140 ; Examiner interpretation: connectors 138, 140 (connecting device) is surrounded by bore 162 (housing) then potted)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Allcorn in view of Yao to include the teaching of a housing arranged around the connecting device, and the housing is subsequently filled with a potting compound taught by Yao for the benefit of measuring a fluid flow using a modular separable meter that can be submerged for an extended period [Yao: [0002]: The subject matter of this disclosure is useful to configure metering systems to operate underwater or submerged in fluids for extended periods of time; As an added benefit, however, this interface also creates a "modular" structure for the meter. This modular structure can allow the units to separate from one another.]

	In Re Claim 16, Allcorn in view of Yao teaches the limitations of claim 12, which this claim depends on.
	Yao further teaches, the fluid meter according to claim 12, wherein the connecting device is arranged in a region inside the housing of the electronic unit in which an air bubble forms in an assembly position under fluid. (Fig. 1, Para. [0018]: The parts 116, 118 may also comprise components (e.g., sensors, connectors, etc.) that implement one of the connective structures 120, 122; Para. [0035]: The first watertight connective structure 120 may facilitate data transfer between the meter unit 112 and the index unit 114. The structure may embody watertight docking connectors and collateral devices (e.g., cables, circuit boards with discrete devices like transistors, capacitors, etc.); Examiner interpretation: it is implied that an air bubble is formed when the water-tight structure is sealed, because the potting material leaves space for the air bubble formation if there are inconsistencies in the potting material seal and the air bubble bolsters the potting materials effect)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Allcorn in view of Yao to include the teaching of a connecting device arranged in a region inside a housing of an electronic unit in which an air bubble forms in an assembly position under fluid taught by Yao for the benefit of measuring a fluid flow using a modular separable meter that can be submerged for an extended period [Yao: [0002]: The subject matter of this disclosure is useful to configure metering systems to operate underwater or submerged in fluids for extended periods of time; As an added benefit, however, this interface also creates a "modular" structure for the meter. This modular structure can allow the units to separate from one another.]

12.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Allcorn et al (US2017/0003142A1) (herein after Allcorn) in view of Yao et al (US2018/0259378A1) (herein after Yao) as applied to claims 1 – 4, and 6 – 16 above, and further in view of Landes et al (US2013/0263941A1) (herein after Landes)

	In Re Claim 5, Allcorn in view of Yao teaches the limitations of claim 4 which this claim depends on.
	Allcorn in view of Yao fail to teach, the energy storage device according to claim 4, wherein the connecting device is an insulation-displacement connector.
	In analogous art, Landes teaches, the energy storage device according to claim 4, wherein the connecting device is an insulation-displacement connector. (Fig. 3, Para. [0032]: The free ends of the connection line 15 are advantageously formed as integrated male blades, which either form an electrical plug directly after the extrusion coating of the heating body 8, as illustrated, or are formed as an insulation-displacement contact or clamping contact when connected to a further component of the main body 2 in order to enable a simple and cost-effective electrical connection; Examiner interpretation: connection line 15 is the connecting device)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Allcorn in view of Yao to include the teaching of a connecting device that is an insulation-displacement connector taught by Landes for the benefit of measuring the flow of a fluid using a meter with few sealed points [Landes:[0038] The fill level sensor 24 is assigned a laterally slitted reflection pipe 26, of which the slit is oriented toward a portion of the heating element 7 so that liquid located in the reflection pipe 26 can be quickly thawed and a fill level below the reflection pipe 26 can also be measured. The reflection pipe 26 may alternatively also be integrated into the plastic encapsulation 9, but is preferably formed in one piece with the main body 2. The number of necessary sealing points is thus further reduced.]

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stuyvenberg et al (US2020/0264021A1 - Ultrasonic Flow Meter Configured to Facilitate Measurement Electronics Replacement: ABSTRACT: An ultrasonic flow meter is configured to facilitate replacement of flow measurement electronics. The flow meter includes flow measurement electronics including a plurality of transducer assemblies transmitting and receiving ultrasonic waves through a flow for ultrasonic measurement of the flow and a flow meter body. The flow meter body includes a conduit providing a flow passage through the flow meter body, an electronics receptacle configured to receive the flow measurement electronics to form an electronics housing compartment, a plurality of transducer housings configured to receive transducer assemblies and position one or more transducers of the transducer assemblies relative to the conduit, and at least two pass-through apertures directly between the electronics housing into each of the plurality of transducer housings.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868